DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/28/2022 has been entered.  The Decision on Appeal was dated 1/28/2022.

Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
Claims 37-42 and 48-52 are under consideration.

The rejection of claims 37-38, 40-42, and 48-52 on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 and 14-20 of U.S. Patent No. 10,323,090 is withdrawn in view of the claim amendments. 
The rejection of claims 37-38, 40-42, and 48-52 on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 and 11-15 of U.S. Patent No. 10,501,542 is withdrawn in view of the claim amendments. 
The rejection of claims 37-38, 40-42, and 48-52 on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 8, 10-11, and 14-15 of U.S. Patent No. 10,544,222 is withdrawn in view of the claim amendments.
The rejection of claims 37-40, 42, 48-50, and 52 on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,328,174 is withdrawn in view of the claim amendments. 

 Each of the sequences discussed in the grounds of rejection for the double patenting rejections have P at Kabat position 14, R at Kabat position 83, and L at Kabat position 108.  These amino acids at these positions are currently excluded by the negative limitation added to the claim.  These double patenting rejections could be reinstated if the claims are amended to overcome the new matter rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-42 and 48-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 37 and 48 have been amended to add the negative limitation that the heavy chain variable domain (VH or VHH) at the C-terminal end of the fusion protein: does not comprise one or more of P at Kabat position 14, R at Kabat position 83, and L at Kabat position 108.
Basis for the claim amendments was stated to be in the claims as originally filed and Examples 1 and 3 (teaching that each of a P at Kabat position 14, an R at Kabat position 83, and an L at Kabat position 108 increases aspecific protein interference).  Applicant argues that this provides a reason to exclude these embodiments (citing Santarus, Inc. v. Par Pharm Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012); Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1355 (Fed. Cir. 2015) (same); and Novartis Pharms. Corp. v. Accord Healthcare, Inc., 21 F.4th 1362, 1371-72 (Fed. Cir.2022).
This is not agreed with and the claims are considered to be new matter.
The originally filed claims submitted 12/23/2013 do not reference Kabat positions 83 and 108.  Original claims 15, 17, 21, and 23 are directed to methods (not a product as in the instant claims) where there is a proline (P) at position 14.  These claims do not exclude particular amino acids at particular Kabat positions nor do they possess limitations consistent with the instant claims for the ISV or protein or polypeptide comprising at least one ISV.  The original claims do not provide basis for the new claim limitations.
Example 1 (beginning at page 52 of the specification) does not reference Kabat positions 14, 83, and 108.  The example does not disclose or suggest excluding particular amino acids at particular Kabat positions.  Example 1 references SEQ ID NOS: 23-30.  None of SEQ ID NOS: 23-30 are directed to a fusion protein comprising at least two heavy chain variable domains wherein each of the at least two heavy chain variable domains (VH or VHH) binds a therapeutic target as in the instant claims.  They contain only one heavy chain variable domain.  They are not positively disclosed embodiments within the scope of the instant claims such that they can be excluded. While SEQ ID NOS: 29 has a C-terminal ending VTVSSA and SEQ ID NO: 30 has a C-terminal ending VTVSSAAA, no other C-terminal endings within the scope of the instant claims are disclosed.  SEQ ID NOS: 29 and 30 do not have any of P at Kabat position 14, R at Kabat position 83, and L at Kabat position 108.  However, these sequences do not provide basis for excluding the subgenus of fusion proteins having at least two heavy chain variable domains (VH or VHH) within the scope of the claims directed to any therapeutic target, having different C-terminal endings, and other CDR/framework sequences. 
The example discloses that the protein interference effects of A14P, K83R, and Q108L substitutions can be negated by adding one or more amino acid residues to the C-terminus.  See page 58, lines 1-3.  These additional C-terminal residues are required by the instant claims.  This disclosure counters applicant’s arguments for excluding these embodiments.
Example 3 does not reference Kabat positions 14, 83, and 108.  The example does not disclose or suggest excluding particular amino acids at particular Kabat positions.  This example discusses SEQ ID NOS: 3-5 and 11-22.  SEQ ID NOS: 3-5 and 11-22 are not fusion proteins of at least two heavy chain variable domains and they do not have C-terminal endings as defined by the instant claims.  They are not positively disclosed embodiments within the scope of the instant claims such that they can be excluded.  These sequences do not provide basis for excluding the subgenus of fusion proteins having at least to heavy chain variable domains (VH or VHH) within the scope of the claims directed to any therapeutic target, having different C-terminal endings, and other CDR/framework sequences.

As discussed in MPEP 2713.05(4) any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). In order to exclude an embodiment from a claim (a negative limitation), that embodiment must be positively disclosed in the originally filed specification.
Applicant points to Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1356 (Fed. Cir. 2015) and Santarus, Inc, v. Par Pharm., Inc., 694 F.3d 1344 (Fed. Cir. 2012).

Novartis Pharms. Corp. v. Accord Healthcare, Inc., 21 F.4th 1362, 1371-72 (Fed. Cir.2022) references Santarus and stated that negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation but that the specification is not required to provide a reason.  Unlike Santarus, where known disadvantages to the compound sucralfate could be avoided by excluding it, the instant claims require the addition of C-terminal amino acids that are disclosed in the instant specification as negating any increase in aspecific protein interference.  See SEQ ID NOS: 24-27 compared to SEQ ID NOS: 29-30 in Table IV.  In addition, the claims no longer have any limitations with respect to aspecific protein interference.  It is noted that the claims exclude the presence of Kabat 14P, 83R, and/or 108L only in the C-terminal ISVD and not in any of the other at least two heavy chain variable domains.  Applicant’s response provides no explanation providing basis for excluding Kabat 14P, 83R, and/or 108L in some ISVDs but not others.  Applicant’s response provides no explanation for excluding the different combinations (i.e. Kabat 14P and 83R; Kabat 14P and 108L; Kabat 83R and 108L; etc.).  Table IV discloses single ISVD constructs (not within the scope of the claims) having each individual mutation (i.e. A14P or K83R or Q108L) or all three but not other combinations embraced by the claims.  See SEQ ID NOS: 24-27 in Table IV.
Inphi concerned whether properly describing alternative features without articulating advantages or disadvantages of each feature can constitute a “reason to exclude” under the standard articulated in Santarus. The decision references In re Johnson. The negative limitation in Santarus “wherein the composition contains no sucralfate” was accompanied by a specification disclosure of disadvantages to sucralfate and advantages for omeprazole (a claimed element) thereby providing basis to exclude. This differs from the instant fact pattern as positive limitations recited in the instant claims (adding C-terminal amino acids) are disclosed in the specification as negating any disadvantage of the presence of Kabat 14P, 83R, and/or 108L.
With respect to the negative limitation in Inphi excluding DDR chips that are not CAS, RAS or bank address signals, these were found to be alternate features that were properly described and could be excluded because various parts of the specification (including Table 2 and Figure 9A) were considered supportive for excluding them. In contrast to the excluded DDR chips in Inphi, the instant claims are not disclaiming discrete and complete elements such as excluding the entirety of a disclosed sequence.  The claims are excluding subparts of ISVD sequences where these subparts are not disclosed as being alternate features.
The negative limitations recited in claims 37 and 48 are an attempt to retroactively carve out embodiments in the instant claims that are now claimed in issued patents and claimed in co-pending applications to preclude double patenting rejections.
The originally filed specification and claims do not disclose the genus of fusion proteins limited by the negative limitations as currently recited in the instant claims.  The originally filed specification does not positively recite a representative number of species within this genus such that the genus can be excluded.  There is no basis for the claimed fusion proteins and the claims constitute new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-42 and 48-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,319,364. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 8 is directed to a fusion polypeptide having a heavy chain ISVD according to claim 1 fused to an additional heavy chain ISVD through a linker (see issued claim 9).  Both ISVDs could be an ISVD of issued claim 1.  The ISVDs of issued claim 1 are directed to the therapeutic targets of IL-23 or TNF.  According to issued claim 2, these ISVDs can have A at Kabat position 14 and Q at Kabat position 108.  This meets the negative limitation of instant claims 37 and 48.  According to issued claims 3-6, the C-terminal ISVD can have a C-terminal extension meeting the limitations of instant claims 37-39, 41, 48-49, and 51.  Issued claim 7 discloses the limitations of instant claims 40 and 50.  Issued claim 13 is directed to a pharmaceutical compositions (see instant claims 42 and 52).  With respect to issued claims 10-12, issued claim 8 does not indicate the order of fusion.  The issued claims fairly include embodiments where the serum albumin ISVD is at the N-terminus and the IL-23 or TNF ISVD is at the C-terminus.  As acknowledged by the Decision on Appeal dated 1/28/2022 in this application, serum albumin is a therapeutic target within the meaning of the instant claims.
The issued claims suggest fusion polypeptides that are not patentably distinct from those of the instant claims.

Claims 37-42 and 48-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 73-89, 91, and 93-94 of copending Application No. 17/215,121. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 73 is directed to a polypeptide with two ISVDs that both bind to therapeutic targets where the C-terminal ISVD can have an extension meeting the limitations of  instant claims 37-39, 41, 48-49, and 51 (for example, one of ordinary skill in the art would immediately envision the C-terminal endings VTVSSA and VTVSSAA based on co-pending claims 74-77).  Co-pending claim 86 provides that Kabat position 14 can be A and/or Kabat position 108 can be Q.  This meets the negative limitation of instant claims 37 and 48.  Co-pending claims 85, 88, and 93-94 meet the limitations of instant claims 40 and 50.  Co-pending claims 91 is directed to a pharmaceutical composition (see instant claims 42 and 52).  The co-pending claims suggest fusion polypeptides that are not patentably distinct from those of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that these claims have been allowed but have not yet issued.

Claims 37-42 and 48-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 73-86 of copending Application No. 17/562,499. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 81 is directed to a polypeptide with two ISVDs that both bind to therapeutic targets where the C-terminal ISVD can have an extension meeting the limitations of  instant claims 37-39, 41, 48-49, and 51 (for example, one of ordinary skill in the art would immediately envision the C-terminal endings VTVSSA and VTVSSAA based on co-pending claims 76-79).  Co-pending claim 74 provides that Kabat position 14 can be A and/or Kabat position 108 can be Q.  This meets the negative limitation of instant claims 37 and 48.  Co-pending claim 80 meets the limitations of instant claims 40 and 50.  Co-pending claim 86 is directed to a pharmaceutical composition (see instant claims 42 and 52).  With respect to co-pending claims 83-85, co-pending claim 81 does not indicate the order of fusion.  The co-pending claims fairly include embodiments where the serum albumin ISVD is at the N-terminus and the TNF ISVD is at the C-terminus.  The co-pending claims suggest fusion polypeptides that are not patentably distinct from those of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that these claims have been allowed but have not yet issued.

Claims 37-42 and 48-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-43 and 51-56 of copending Application No. 17/409,019 in view of in view of Silence (WO 2006/122825, of record).
The co-pending claims meet the limitations of the instant claims with the exception of the exclusion of P at Kabat position 14, R at Kabat position 83, and L at Kabat position 108 L.  The co-pending claims are not directed to any particular ISVDs or therapeutic targets (beyond excluding serum albumin). 
Silence discloses bivalent nanobody fusion proteins that bind von Willebrand Factor (vWF, a therapeutic target).  The fusion proteins contain two ISVDs and are linked by a peptide linker.  Kabat position 14 is A not P, Kabat position 83 is K not R, and Kabat position 108 is Q not L in both ISVDs.  Pharmaceutical compositions are disclosed.  See at least SEQ ID NOS: 74-76 and 80-82 in Table 17 (page 183); Example 8; and claims 27, 33, 37, 40-50, and 72. 
It would have been obvious to use any of the fusion proteins of SEQ ID NOS: 74-76 and 80-82 of Silence as the at least two ISV in the co-pending claims and adding the C-terminal sequence as recited in the co-pending claims thereby arriving at embodiments within the instant claims.  The two ISV in the sequences of Silence do not bind serum albumin and bind to therapeutic targets.  The C-terminal end in co-pending claims 37-42 and 51-55 meet the limitations of  instant claims 37-39, 41, 48-49, and 51.  The sequences of Silence meet the negative limitation of instant claims 37 and 48.  Co-pending claims 37 and 51 meet the limitations of instant claims 40 and 50.  Co-pending claims 43 and 56 are directed to pharmaceutical compositions (see instant claims 42 and 52).  The co-pending claims in combination with Silence suggest fusion polypeptides that are not patentably distinct from those of the instant claims.
This is a provisional nonstatutory double patenting rejection.

Claims 37-39, 41, 48-49, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38, 40, and 43-48 copending Application No. 16/823,412 in view of in view of Silence (WO 2006/122825, of record).
The co-pending claims meet the limitations of the instant claims with the exception of the exclusion of P at Kabat position 14, R at Kabat position 83, and L at Kabat position 108 L.  The polypeptides of the co-pending claims can contain more than one ISVD.  They are not directed to any particular therapeutic targets. 
Silence discloses bivalent nanobody fusion proteins that bind von Willebrand Factor (vWF, a therapeutic target).  The fusion proteins contain two ISVDs and are linked by a peptide linker.  Kabat position 14 is A not P, Kabat position 83 is K not R, and Kabat position 108 is Q not L in both ISVDs.  Kabat position 11 is L in both ISVDs.  (See co-pending claim 43.)  Pharmaceutical compositions are disclosed.  See at least SEQ ID NOS: 74-76 and 80-82 in Table 17 (page 183); Example 8; and claims 27, 33, 37, 40-50, and 72. 
It would have been obvious to use any of the fusion proteins of SEQ ID NOS: 74-76 and 80-82 of Silence as the polypeptide in the co-pending claims and adding the C-terminal sequence as recited in the co-pending claims thereby arriving at embodiments within the instant claims.  The two ISV in the sequences of Silence bind to therapeutic targets.  The C-terminal end in co-pending claims 37-38, 40, and 43-47 meet the limitations of  instant claims 37-39, 41, 48-49, and 51.  The sequences of Silence meet the negative limitation of instant claims 37 and 48.  The co-pending claims in combination with Silence suggest fusion polypeptides that are not patentably distinct from those of the instant claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa